t c no united_states tax_court ya global investments lp f k a cornell capital partners lp yorkville advisors gp llc tax_matters_partner and ya global investments lp f k a cornell capital partners lp yorkville advisors llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r issued fpaas with respect to y a partnership r determined that y was liable for withholding taxes under sec_1446 and made adjustments in the fpaas to reflect the withholding_tax liabilities as well as related additions to tax and penalties y’s tax_matters_partner tmp filed a petition_for_readjustment of partnership items under sec_6226 y’s tmp also filed a motion to dismiss for lack of jurisdiction as to nonpartnership_items in that motion the tmp argues that the issue of liability under sec_1446 should be dismissed for lack of jurisdiction because that liability is not a partnership_item and thus is beyond our jurisdiction under sec_6226 held under sec_1461 any party required to withhold tax under ch of the internal_revenue_code is liable for the tax required to be withheld held further sec_1446 imposes a tax withholding requirement on partnerships with respect to effectively_connected_taxable_income allocated to foreign partners giving rise to a partnership_liability held further under sec_6226 the tax_court has jurisdiction to determine partnership items including partnership liabilities held further a partnership’s liability for withholding_tax under sec_1446 is a partnership_item and properly before the court in a partnership-level proceeding held further the motion to dismiss for lack of jurisdiction as to nonpartnership_items will be denied henry c cheng ellis l reemer and tamara l shepard for petitioners gretchen a kindel robert t bennett mary helen weber and charles e buxbaum for respondent opinion buch judge this case comes before the court on a motion to dismiss for lack of jurisdiction filed by the tax_matters_partner tmp for ya global investments lp ya global in its motion the tmp argues that withholding_tax under section is not a partnership_item and as a result the adjustments in the notices of final_partnership_administrative_adjustment fpaa relating to withholding_tax liability under sec_1446 must be dismissed for lack of subject matter jurisdiction the commissioner argues that withholding_tax liability under sec_1446 is a partnership_item and that ya global is a party to the proceeding we find that withholding_tax liability under sec_1446 is a partnership_item and as such is properly before the court in this partnership-level proceeding background ya global is a partnership for u s federal_income_tax purposes ya global reports that it is an investor and is not engaged in an active u s trade_or_business it is based in the cayman islands and its general_partner and tmp yorkville is based in new jersey ya global has both foreign and domestic partners and was subject_to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite during the years in issue 1all section references are to the internal_revenue_code code in effect at all relevant times 2in its general_partner and tmp was yorkville advisors llc in through its general_partner and tmp was yorkville advisors gp llc for purposes of this opinion we refer to these entities singularly as yorkville ya global filed a form_1065 u s return of partnership income for each of the years in issue through for each year ya global reported its income as portfolio_income from interest qualified dividends ordinary dividends short-term_capital_gain long-term_capital_gain and other income in march of the commissioner issued a separate fpaa for each year through to ya global’s tmp the commissioner contends that ya global was a dealer_in_securities under sec_475 in the fpaas the commissioner determined that ya global was engaged in a u s trade_or_business and that all of its income was ordinary_income that was effectively connected with the u s trade_or_business as a result ya global was required to withhold on effectively_connected_taxable_income allocable to its foreign partners under sec_1446 for through the commissioner determined that ya global was liable for taxes that were required to be withheld under sec_1446 and related additions to tax and penalties the commissioner issued an fpaa with no adjustments for in addition to the fpaas for through the commissioner issued a notice_of_deficiency for through determining that ya global was required to withhold taxes under sec_1446 on the basis of that determination the commissioner further determined that ya global was liable for the tax under sec_1446 failure_to_file and failure to pay additions to tax under sec_6651 and failure to make estimated_tax payments additions to tax under sec_6655 and sec_1446 ya global’s tmp filed a petition_for_readjustment of the partnership items for through and ya global filed a petition for redetermination of the deficiencies ya global and its tmp each filed motions to dismiss for lack of jurisdiction in the motion to dismiss for lack of jurisdiction in this partnership-level proceeding yorkville argues that withholding_tax liability under sec_1446 is not a partnership_item from this the tmp further argues that the liabilities under sec_1446 and all of the related additions to tax and penalties are not properly before the court in this partnership-level proceeding the tmp also argues that because it is the partners who are the parties to a tefra proceeding rather than the partnership the partnership’s liabilities cannot be determined in the proceeding in the motion to dismiss for lack of jurisdiction as to the deficiency redetermination ya global argues that the liability under sec_1446 is dependent on partner-level determinations and cannot be addressed until after a partnership-level proceeding is completed specifically it argues that the court must determine in a partnership-level proceeding whether ya global had taxable_income that was effectively connected with a u s trade_or_business that could give rise to liability under sec_1446 ya global further argues that any notice_of_deficiency determining liability under sec_1446 must await the outcome of the partnership-level proceeding the commissioner argues that liability under sec_1446 is a partnership_item his principal argument is that liability under sec_1446 fits within the statutory definition of a partnership_item under sec_6231 he also argues that liability under sec_1446 is more appropriately determined at the partnership level than at the partner level further suggesting that it is a partnership_item these two proceedings have moved forward in tandem and both proceedings with their respective motions to dismiss are before the court the question in this proceeding is whether the liability under sec_1446 and the related penalties are properly before the court in this partnership-level proceeding discussion ordinarily it is the partners and not the partnership that are subject_to tax sec_701 certain tax issues can be resolved at the partnership level and remain the same regardless of particular partners’ circumstances while other issues can be addressed only at the partner level to ensure that all partners receive the same treatment with respect to the common issues and to reduce duplication of administrative and judicial efforts congress created the partnership-level audit and litigation procedures under tefra 129_tc_11 aff’d in part remanded in part sub nom 581_f3d_297 6th cir while partnerships are not generally subject_to income_tax they are required to file annual information returns with the commissioner sec_6031 when the commissioner disagrees with what is reported on those returns he can issue an fpaa which makes adjustments to those items sec_6223 d if certain partners disagree with those adjustments they can petition the tax_court for readjustment of partnership items for the taxable_year identified in the fpaa sec_6226 and b the tax_court is a court of limited jurisdiction sec_7442 the tax_court is granted jurisdiction to determine partnership items and make partnership-level determinations as to penalties sec_6226 f sec_6226 limits the scope of review in a partnership-level proceeding to all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item a partnership_item is defined in sec_6231 as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the question before the court is whether liability under sec_1446 is a partnership_item under sec_1446 a partnership must withhold tax on any foreign partner’s share of effectively_connected_taxable_income sec_1446 is one of a handful of provisions that explicitly place a withholding burden on a partnership see eg sec_1445 sec_1461 provides that e very person required to deduct and withhold any_tax under chapter_3 is hereby made liable for such tax sec_1446 is in chapter_3 of the code together these two sections make a partnership liable for the tax required to be withheld on foreign partners’ shares of effectively_connected_taxable_income sec_1446 is also in subtitle a because the tax imposed by sec_1446 is found in subtitle a it is among the items that may be partnership items if the secretary determines by regulation that the tax is more appropriately determined at the partnership level sec_6231 but the secretary has not promulgated any such regulation thus at first blush it might appear that the tax imposed by sec_1446 is not treated as a partnership_item but our inquiry does not end there the tax imposed by sec_1446 is brought within the scope of partnership items because that tax is a partnership_liability partnership liabilities are included within the scope of the definition of partnership items sec_301_6231_a_3_-1 proced admin regs because sec_1461 makes the partnership liable for any_tax required to be withheld under sec_1446 any_tax required to be withheld under sec_1446 is a partnership_liability and the regulations are clear that partnership liabilities are partnership items most penalties cannot be partnership items penalties are generally found in subtitle f and to be a partnership_item an item must be in subtitle a but congress expanded the scope of partnership-level proceedings to include any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item sec_6221 and insofar as this court’s jurisdiction is concerned sec_6226 explicitly includes determining any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item within the scope of our judicial review consequently the penalties included in the fpaas are properly before the court in this partnership-level proceeding ya global’s tmp argues that ya global is not a party to the proceeding for readjustment as a result it argues that we cannot determine liability under sec_1446 and the related penalties of an entity that is not a party to the proceeding we conclude that we need not address this issue we are explicitly granted jurisdiction to make findings with respect to partnership liabilities and do so in partnership-level proceedings routinely sec_6231 sec_301_6231_a_3_-1 proced admin regs see eg 99_tc_298 great plains gasification assocs v commissioner tcmemo_2006_276 conclusion a liability stemming from duty to withhold under sec_1446 is a partnership_liability and therefore properly before the court in a partnership-level proceeding as are penalties relating to the partnership-item adjustment the motion to dismiss for lack of jurisdiction as to nonpartnership_items will be denied an appropriate order will be issued
